FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 20 May 2021 has been entered. Claim(s) 1-3, 5, 8-14 remain pending in this application. Claim(s) 4 and 6-7 have been cancelled.  Claim(s) 13-14 are new.
The amendment to Claims 8, 10 and 12 have overcome the claim objection and §112(b) rejections and set forth in the office action mailed 22 February 2021.

Claim Objections
Claims 1, 8, 9, 10, 11 and 12 are objected to because of the following informalities:  
Claims 1, 8, 9, 10 11 and 12 use the terms “discharge passage” and “gas discharge passage” to refer to the same structure. Consistent terminology is requested. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
In Claim 1:
 the limitation “a firing device for firing the main pyrotechnic charge” with corresponding structure found on Page 7, Lines 20-25. 
the limitation “a discharge passage for discharging the gas generated by firing the main pyrotechnic charge” with corresponding structure found on page 6, Lines 16-30.
the limitation “an injector device configured to inject a cooling fluid into said discharge passage” with corresponding structure found on Page 3, Lines 8-18.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Volk (U.S. Patent No. 3,046, 741), hereinafter Volk, in view of Sauer (U.S. Patent No. 8,109,533), hereinafter Sauer.

Regarding Independent Claim 1 and Claim 13, Volk teaches (Claim 1) a pyrotechnic device (Figures 1 and 2) comprising a main pyrotechnic charge (Column 2, Lines 10-12 – the cartridge in the breech, 11, is the main pyrotechnic charge), a firing device (Column 2, Lines 28-32 – the main pyrotechnic charge has a firing device/squib and switch) for firing the main pyrotechnic charge (Column 2, Lines 28-32 – the firing device ignites/fires the charge), a discharge passage (17, 40 and 42) for discharging gas generated by firing the main pyrotechnic charge (Figures 1 and 2 – Column 2, Lines 10-12 and 16-21 – the discharge passage, 40, receives the gases generated by the main pyrotechnic charge, located in breech, 11, via the throated restricted pipe, 38, i.e. sonic throat), a tank (19) containing a cooling fluid (Figure 1 – the tank, 19, contains the water/cooling fluid), the tank being in communication with the discharge passage (Figure 1 – Column 2, Lines 6-9 – the tank, 19, is in communication with the discharge passage, 40, via the flow path through the valve, 27, tubing, 26 and 29, and the nozzle, 31), a pressurizing device (Figures 1 and 2 – Column 2, Lines 10-16 – gases from the charges which include the pyrotechnic charge in the breech, 12, which is an auxiliary charge, are provided to the tank, 19, for pressurizing the tank by directly acting on the cooling fluid) comprising an auxiliary pyrotechnic charge (Figures 1 and 2 – Column 2, Lines 10-16 – the charge in the breech, 12, is the auxiliary pyrotechnic charge) in communication with the tank for pressurizing the tank with gas generated by firing the auxiliary pyrotechnic charge (Figures 1 and 2 – Column 2, Lines 10-16 – gases from the charges, which include the pyrotechnic charge in the breech, 12, which is an auxiliary pyrotechnic charge, are provided to the tank, 19, for pressurizing the tank by directly acting on the cooling fluid; therefore the auxiliary pyrotechnic charge is in communication with the tank), and an injector device (Figure 1 – 19, 26,  27, 29, 31 and 36 and 37) configured to inject a cooling fluid into said gas discharge passage (Figure 1 – Column 2, Lines 6-17 – the injector device provides the cooling fluid, which is water, to the discharge passage, 40);
(Claim 13) the firing device for the main pyrotechnic charge and the auxiliary pyrotechnic charge are communicably coupled to a control unit (Figure 4 – Column 2, Line 66-Column 3, Line 4 – the firing device/squib and firing switch are connected to an electrical circuit/control unit that provides inputs from different components and power in order to fire the firing device).
Volk does not teach (Claim 1) pressurizing the tank solely with gas generated by firing the auxiliary pyrotechnic charge;
(Claim 13) wherein the control unit is configured to fire the auxiliary pyrotechnic charge before the main pyrotechnic charge.
However, Sauer teaches a gas generator system (Column 2, Lines 51-55 and Column 5, Lines 45-48 – the system is a pyrotechnic gas generator, 30) with main pyrotechnic charge (30), an auxiliary pyrotechnic charge (Column 2, Lines 51-55 and Column 5, Lines 45-48 and 64-66 – the pyrotechnic gas generator, 70, is a separate/auxiliary pyrotechnic charge) to pressurize a tank/reservoir (22) containing coolant (Column 7, Lines 13-42 – the auxiliary charge, 70, pressurizes the tank, 22, containing the coolant to release the coolant through a membrane) wherein (Claim 1) the tank is pressurized solely with gas generated by firing the auxiliary pyrotechnic charge (Column 2, Lines 51-55 and Column 5, Lines 45-48 and 64-66 – the tank is only pressurized with the gases from the auxiliary pyrotechnic charge, 70);
(Claim 13) the system is configured to fire the auxiliary pyrotechnic charge before the main pyrotechnic charge (Column 7, Lines 53-63 – the auxiliary pyrotechnic charge, 70, is fired before the main pyrotechnic charge).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Volk by (Claim 1) pressurizing the tank solely with gas generated by firing the auxiliary pyrotechnic charge and (Claim 13) making the control unit, of Volk, configured to fire the auxiliary pyrotechnic charge Sauer – Column 7, Lines 64-67).

Regarding Claims 2 and 3, Volk in view of Sauer teach the invention as claimed and discussed above. Volk further teaches (Claim 2) said cooling fluid is aqueous (Figure 2 – Column 1, Lines 43-47 and Column 4, Lines 5-7 – a mixture of water and alcohol is used as the cooling fluid and therefore the cooling fluid is aqueous); (Claim 3) the cooling fluid also contains antifreeze (Column 4, Lines 5-7 – the cooling fluid includes alcohol, which is used as an antifreeze, further the instant application states the use of ethylene glycol as a type of antifreeze, which is an alcohol).

Regarding Claim 5, Volk in view of Sauer teach the invention as claimed and discussed above.
Volk in view of Sauer, as discussed above, do not teach the pressurizing device comprising a piston in said tank.
However, a second embodiment of Volk teach a pyrotechnic device (Figure 3) with a tank (44) for the cooling fluid (Figure 3 – the tank, 44, contains the water/cooling fluid) and a pressurizing device (Figure 3, Elements 71 and 45 – the pressurizing device include a piston, 45, that is uses gases from the main pyrotechnic charge via the conduit to pressurize the tank) for pressurizing said tank (Column 2, Lines 50-54 – the pressurizing device pressurizes the tank, 44) wherein the pressurizing device comprising a piston (45) in said tank (Figure 3 – the piston is in the tank, 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pressurizing device comprising a piston in said tank as taught by the second embodiment of Volk pyrotechnic device of Volk in view of Sauer because it has been held that a simple substitution of one known element (the pressurization device using gas generator gases acting directly on the cooling fluid of Volk in view of Sauer), for another (the pressurization device using a piston acting on the cooling fluid of the second embodiment of Volk), to obtain predictable results, to pressurize the coolant in order to spray the coolant into the discharge passage (Volk – Column 3, Lines 55-70) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.   

Regarding Claim 8, Volk in view of Sauer teach the invention as claimed and discussed above. Volk further teaches wherein the injector device further includes a plug (Figure 1 – Column 2, Lines 6-9 – the flow path from the tank to the discharge passage/injector device includes a valve, 27, acts as a plug) interposed between said tank and the discharge passage (Figure 1 – Column 2, Lines 6-9 – the plug/valve, 27, is in the flow path from the tank, 19, to the discharge passage therefore the plug/valve is interposed between the tank and the discharge passage).

Regarding Claim 10, Volk in view of Sauer teach the invention as claimed and discussed above. Volk further teaches a plug (Figure 1, Element 42 – the valve, 42, is a plug when closed) installed in said gas discharge passage (Figure 1 – the plug, 42, is in the discharge passage, 40,).

Regarding Claim 11, Volk in view of Sauer teach the invention as claimed and discussed above. Volk further teaches a turbomachine (Column 1, Lines 10-12 – the air turbine starter, 91 and 93, is a turbomachine) including a turbine (Column 1, Lines 10-12 – the air turbine starter includes a turbine) and the pyrotechnic device according to claim 1 (See rejection for claim 1 above), wherein the gas discharge passage is connected to an inlet passage of the turbine (Column 1, Lines 10-12 and Column 3, Lines 51-53 – the gas discharge passage is connected to the inlet passage of the turbine).

Regarding Independent Claim 12 and Claim 14, Volk teaches (Claim 12) a method of cooling gas (Figure 1) generated by firing a main pyrotechnic charge (Column 2, Lines 10-12 – the cartridge in the breech, 11, is the main pyrotechnic charge) of a pyrotechnic device (Figure 1), wherein a cooling fluid (Figure 1 – Column 1, Lines 43-47 and Column 4, Lines 5-7 – the cooling fluid is a water and alcohol mixture) is pressurized by gas generated by firing an auxiliary pyrotechnic charge (Figures 1 and 2 – Column 2, Lines 10-16 – gases from the charges, which include the pyrotechnic charge in the breech, 12, which is an auxiliary pyrotechnic charge, are provided to the tank, 19, for pressurizing the tank by directly acting on the cooling fluid), and is injected by an injector device (31) into a discharge passage (40) in which the gas generated by firing the main pyrotechnic charge flows (Figure 3 – Column 2, Lines 48-54 – the cooling fluid is injected into the discharge passage, 67, in which the gases from the main pyrotechnic charge flows);
(Claim 14) a firing device for the main pyrotechnic charge (Column 2, Lines 28-32 – the main pyrotechnic charge has a firing device/squib and switch), and the auxiliary pyrotechnic charge, are communicably coupled to a control unit (Figure 4 – Column 2, Line 66-Column 3, Line 4 – the firing device/squib and firing switch are connected to an electrical circuit/control unit that provides inputs from different components and power in order to fire the firing device).
Volk does not teach (Claim 12) the cooling fluid is pressurized solely by gas generated by firing the auxiliary pyrotechnic charge;
(Claim 14) wherein the control unit fires the auxiliary pyrotechnic charge before the main pyrotechnic charge.
However, Sauer teaches a gas generator system (Column 2, Lines 51-55 and Column 5, Lines 45-48 – the system is a pyrotechnic gas generator, 30) with main pyrotechnic charge (30), an auxiliary pyrotechnic charge (Column 2, Lines 51-55 and Column 5, Lines 45-48 and 64-66 – the pyrotechnic gas generator, 70, is a separate/auxiliary pyrotechnic charge) to pressurize a tank/reservoir (22) containing coolant (Column 7, Lines 13-42 – the auxiliary charge, 70, pressurizes the tank, 22, containing the coolant to release the coolant through a membrane) wherein (Claim 12) the cooling fluid is pressurized solely with gas generated by firing the auxiliary pyrotechnic charge (Column 2, Lines 51-55 and Column 5, Lines 45-48 and 64-66 – the tank and thus the cooling fluid is only pressurized with the gases from the auxiliary pyrotechnic charge, 70);
Claim 14) the system is configured to fire the auxiliary pyrotechnic charge before the main pyrotechnic charge (Column 7, Lines 53-63 – the auxiliary pyrotechnic charge, 70, is fired before the main pyrotechnic charge).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Volk by (Claim 12) the cooling fluid being pressurized solely by gas generated by firing the auxiliary pyrotechnic charge and (Claim 14) making the control unit, of Volk, fire the auxiliary pyrotechnic charge before the main pyrotechnic charge, as taught by Sauer, in order to effect cooling of the gases of the main pyrotechnic charge in a more efficient manner to control the pressure of the gases to a desired range (Sauer – Column 7, Lines 64-67).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Volk in view of Sauer as applied to claim 1 above, and further in view of McCoy (U.S. Patent No. 3,117,418), hereinafter McCoy.

Regarding Claim 9, Volk in view of Sauer teach the invention as claimed and discussed above. 
Volk in view of Sauer do not teach the injector device comprises an ejector installed in said discharge passage.
However, McCoy teaches a pyrotechnic device (Figure 3) with a discharge passage (Figures 1 and 3, Element 57, 27, 37 and 21) – Column 4, Lines 41-42 – the discharge passage, 57, 27, 37 and 21, receives the gases from the pyrotechnic charge and delivers them to a turbine/starter, 12) for discharging the gas generated by firing the main pyrotechnic charge (Figures 1 and 3, Element 57 – Column 4, Lines 41-42 – the discharge passage, 57, 27, 37 and 21, receives the gases from the pyrotechnic charge via the nozzle, 55, and delivers/discharges them to a turbine/starter, 12), and an injector device (51 and 60) configured to inject a cooling fluid into said gas discharge passage (Figures 1 and 3 – Column 3, Lines 49-59 and Column 4, Lines 43-45 – the injector device is an ejector formed by the nozzle, 55, and nozzle, 60, which allows the cooling fluid/water to be injected into the discharge passage) wherein the injector device comprises an ejector installed in said discharge passage (Figures 1 and 3 – Column 3, Lines 49-59 and Column 4, Lines 43-45 – the injection device is an ejector that is within the discharge passage).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Volk in view of Sauer by making the injector device comprise an ejector installed in said discharge passage, as taught by McCoy, in order to increase the volume and lower the velocity of the working fluid (McCoy – Column 1, Lines 46-51 and Column 3, Lines 60-66) in order to reduce erosion and cracking of conduits, housing and moving parts of a turbine starter (McCoy – Column 1, Lines 24-27).

Response to Arguments
Applicant's arguments filed 20 May 2021 regarding §112(f) interpretations of claim limitations of Claim 1 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the newly amended limitations have been considered but are moot in view of the new grounds of rejection set forth herein.
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections to at the appropriate locations.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Green (U.S. Patent No. 3,431,742) shows a gas generating device with plugs/bursting disks in various places to prevent leaking of the cooling fluid.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        

/William H Rodriguez/Primary Examiner, Art Unit 3741